EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bala Sundararajan on July 21, 2022.
The application has been amended as follows: 
In Claim 1 last line:
configuration in a first position and in an open configuration in a second position, 
	wherein the lower member of the instrument comprises a bottom cam lock having a side slot for receiving the elastic member therein, and,
	wherein the upper member comprises a top cam lock in line with the bottom cam lock for receiving the elastic member therein.

	Cancel Claims 6-7.

	In Claim 8 line 2:
	[[An]]an elastic member;

	In Claim 8 last line:
along a longitudinal path over [[the]] a shaft.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, 15 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, the system with the bottom and top cam locks as claimed. Akbarnia US 2014/0257397 discloses a similar system (Figs 23-25) with fingers (#54) that engage a clamp (#30) but lacks the top and bottom cams as claimed. Hsu US 2016/0262806 also disclose a similar system (Fig 11-12) with fingers (#59, #46, Fig 5-7) but lacks the top and bottom cams as claimed. Claims 8, 15 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, the system with the bottom and top cam locks as claimed. Baccelli US 2013/0261680 disclose a similar system (Figs 3-4) with cams (#50, #31, #30) but lacks the fingers as claimed claims 1, 15 and lacks the side slots as claimed in claim 1, 8. 
	See PTO-892 for art of cited interest, in particular other systems for tensioning an elastic member or systems showing clamps and elastic members. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773